Citation Nr: 1140249	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1965 to August 1970 with subsequent service with the Reserves and National Guard.  

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2010.  This matter was originally on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

In May 2010, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is related to the Veteran's active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's June 2010 Remand, the Appeals Management Center (AMC) requested that the Veteran complete and return the authorization form necessary for VA to obtain private medical evidence on his behalf, scheduled the Veteran for a VA audio examination to determine the etiology of the Veteran's tinnitus, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran seeks service connection for tinnitus.  The record indicates that the Veteran served on active duty in the Air Force from July 1965 to August 1970 with subsequent service with the Reserves and National Guard until his retirement in 1993.  The Veteran was a pilot during his active duty service as well as during his Reserve and National Guard periods of service.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The service treatment records contain no complaints, findings or diagnoses of tinnitus during service.  

In May 2007, the Veteran underwent VA audio examination at which time he denied any history of ear problems or surgeries.  The veteran also estimated that his tinnitus began during his service in 1965-66, and he reported that he had significant noise exposure during his military service.  After a review of the claims file and audio examination of the veteran, the examiner stated that the veteran had not sought treatment for hearing loss or tinnitus since service, that audiograms during the Veteran's National Guard service revealed his hearing to be within normal limits bilaterally according to VA definition, and that there was no evidence of hearing loss during active duty.  The examiner opined that the veteran's current hearing loss was less likely than not related to military service noise exposure.  The examiner also noted that there was no documentation of tinnitus during active duty or Guard duty and opined that tinnitus was less likely than not related to military service noise exposure.

In a February 2008 statement, Merald G. Turner, M.D., indicated that he was writing as a way to confirm the veteran's claim that exposure to loud noise during his active duty and reserve duty years in the United States Air Force caused his hearing to degrade to the point where he will eventually need hearing aids.  Dr. Turner noted that his association with the veteran began around 1967 and continued until around 1983.  Dr. Turner recalled that on at least a few occasions, he examined the veteran's ears and provided both samples and prescriptions for medications for some hearing-related problems done outside of the USAF medical examination.  Dr. Turner noted that the veteran did relate to him that if his hearing degraded to a certain point, he would no longer be cleared to fly aircraft.  Dr. Turner noted that he had had almost no contact with the veteran until recently, that he had been retired since 1989 when he closed his office, and that he could only relate his personal recollection which he noted, "may be lacking to fully verify" the veteran's claim.

In May 2010, the Veteran testified that during his period of active duty, he noticed tinnitus but did not complain as he did not want it to adversely affect his ability to fly and that he first noticed hearing loss in pilot training.

In July 2010, the Veteran underwent a second VA examination at which time he reported constant bilateral tinnitus with onset in 1965 during pilot training.  After a review of the claims file and audio examination of the veteran, the examiner diagnosed the veteran as having mild to moderately severe high frequency hearing loss for the right ear and moderately severe to severe high frequency hearing loss for the left ear.  The examiner noted that the veteran had good speech recognition score bilaterally using a modified performance intensity function.  The examiner noted that hearing tests reviewed were from 1964 to 1993 and that the veteran had hearing within normal limits for VA purposes on all these hearing tests and that there were no complaints of tinnitus.  The examiner opined that the veteran's current hearing loss most likely occurred after 1993 and that the veteran's hearing loss and tinnitus were less likely as not related to his active duty noise exposure.

The May 2007 and the July 2010 VA examiners do not appear to place much weight on the veteran's report of the onset of tinnitus in 1965 and instead appear to place more weight on the lack of documentation of complaints of tinnitus during active duty or Guard duty.  The Board, however, finds as credible the Veteran's statements with respect to exposure to acoustic trauma during service as well as his testimony with respect to tinnitus.  Thus, there is competent and credible evidence that the Veteran was exposed to acoustic trauma and experienced an onset of tinnitus during his active duty service as well as competent and credible evidence that the veteran has experienced tinnitus since his active duty service.  

Accordingly, the Board finds that the weight of the competent evidence is in relative equipoise on the question of whether current tinnitus is related to active duty service.  See Cartright v. Derwinski, 2 Vet.App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C.A. § 5107(b) (formerly § 3007), establish entitlement to benefits).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran also seeks service connection for bilateral hearing loss.  In this case, the Veteran clearly has a current disability.  He has been diagnosed as having mild to moderate high frequency sensorineural hearing loss of the right ear and moderate to severe high frequency sensorineural hearing loss of the left ear.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In July 1964, prior to his active duty service, with American Standards Associates (ASA) units converted to International Standards Organization (ISO) units, pure tone thresholds in the right ear were 10 decibels at 500 hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 10 decibels at 3000 hertz, 10 decibels at 4000 hertz; and 60 decibels at 6000 hertz.  Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 5 decibels at 1000 hertz, 0 decibels at 2000 hertz, 15 decibels at 3000 hertz, 10 decibels at 4000 Hertz, and 55 decibels at 6000 hertz.  On the Report of Medical History completed by the Veteran in conjunction with the July 1964 medical examination, he denied every having ear trouble, having running ears, or wearing a hearing aid.

The Veteran's service treatment records indicate that he presented in June 1966 with complaints that he woke in the morning after night flying with an ear block.  Physical examination revealed slightly irritated tympanic membrane; Valsalva sluggish.  The impression was delayed aerotitis media.  On recheck three days later, he was asymptomatic, and Valsalva normal, bilaterally.  

The Veteran presented in January 1967 with "? Ear fullness on right and early sore throat"; he presented in April 1967 with complaints of sore throat and "fuzziness" in ears.  

In January 1968, the Veteran presented with complaints of right ear otalgia.  Impression was "? Eustachian salpingitis."  

The Veteran presented in November 1969 with complaints of a sore right ear.  Examination revealed early area of cellulite at external canal entrance.  

On Reports of Medical Examination during the Veteran's active duty period, including the July 1970 Report of Medical Examination for Separation, pure tone thresholds were consistently 20 decibels or below at 500 to 4000 Hertz and 25 decibels and above at 6000 Hertz.  On Reports of Medical History during his active duty period, the Veteran consistently denied ever having ear trouble, running ears, and hearing loss as well as wearing hearing aids.  

On Reports of Medical Examination during the Veteran's Reserve and National Guard duty periods, pure tone thresholds were consistently 20 decibels or below at 500 to 4000 Hertz and consistently 25 decibels and above at 6000 Hertz with the exception of right ear findings of 25 decibels at 500 in January 1975 and 35, 40, and 50 decibels at 2000, 3000, and 4000, respectively in January 1979 as well as left ear findings of 25 decibels at 4000 hertz in January 1981, March 1988, and February 1991 and 30 decibels at 4000 hertz in March 1977, March 1990, March 1992, and March 1993.   Reports of Medical History during Reserve and National Guard duty periods, the Veteran consistently denied ever having ear trouble and hearing loss.  

As noted above, the Veteran underwent VA examinations in May 2007 and July 2010.  The May 2007 VA examiner stated that the veteran had not sought treatment for hearing loss or tinnitus since service, that audiograms during the Veteran's National Guard service revealed his hearing to be within normal limits bilaterally according to VA definition, and that there was no evidence of hearing loss during active duty.  The July 2010 VA examiner noted that hearing tests reviewed were from 1964 to 1993 and that the veteran had hearing within normal limits for VA purposes on all these hearing.  

Neither VA examiner, however, addressed the veteran's Air Force Reserve January 1979 audiogram which showed pure tone thresholds of 40 decibels at 3000 and of 55 decibels at 4000 in the right ear and pure tone threshold of 50 decibels at 4000 in the left ear.  In addition, neither VA examiner addressed the Veteran's audiometric findings at 6000 hertz.

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, an addendum medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above has been accomplished, the claims file should be returned to B.M., the VA examiner who conducted the July 2010 VA audio examination.  If B.M. is unavailable, the claims file should be forwarded to a VA medical professional with similar medical expertise as B.M.  If it is felt that additional testing and examination is necessary, the Veteran should be scheduled for an additional VA audio examination. 

Based on the May 2007 and July 2010 VA examination findings and other evidence contained in the claims file or new examination, if necessary, the examiner should identify an onset date of bilateral sensorineural hearing loss and provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to the Veteran's active duty service and address the audiometric readings at 6000 hertz as well as the January 1979 audiometric readings at 3000 and 4000 hertz.  

The examiner should render an opinion with the knowledge that the Board concedes that the veteran was exposed to acoustic trauma during his active duty service as well as during his Reserve service and National Guard duty service.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


